Citation Nr: 1119857	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  97-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which in part declined to reopen a claim for service connection for a psychiatric disorder identified then as a nervous condition.  The Veteran testified at the RO before a hearing officer in September 1997.

This matter was previously before the Board in April 2004 and June 2006 at which time it was remanded for additional development.  It is now returned to the Board.


FINDINGS OF FACT

1.  In a September 1982 decision the Board denied a claim for service connection for a psychiatric disorder.

2.  The evidence received since the September 1982 Board decision is not duplicative or cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder of schizophrenia.   

3.  Schizophrenia had its onset in service.


CONCLUSIONS OF LAW

1.  The September 1982 Board decision that denied service connection for a 
psychiatric disorder is final.  U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).
   
2.  Evidence received since the September 1982 Board decision is new and material; and the requirements to reopen the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim and grants service connection for schizophrenia, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Prior to the current appeal, the Board previously denied the underlying claim for service connection in an September 1982 decision.  When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  In this case, the Veteran did not appeal the Board's decision or file a motion for reconsideration of that decision.  Therefore, the Board's September 1982 Board decision is final as to the psychiatric disorder claim.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

Thus, there is a prior final decision on the claim.  Thus before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim".  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence available at the time of the September 1982 Board decision includes statements from the Veteran, service treatment records, VA and private treatment records, VA examination reports, and a transcript from a RO hearing.

In the September 1982 decision the Board determined that the evidence received since a previous December 1978 Board decision was not new and material, that the evidence available in December 1978 supported a denial at that time, and that a nervous disorder was not incurred in or aggravated by service or proximately due to or the result of a service-connected disability.

The evidence received since the September 1982 Board decision includes statements from the Veteran, the transcript of a RO hearing in September 1997,   reports of VA and private treatment records dated since the September 1982 decision, and the report of a January 2005 VA examination for mental disorders.  VA and private treatment records show pertinent diagnoses of psychiatric symptomatology including schizophrenia.  

At least some of the evidence received since the September 1982 Board decision pertains to the claimed chronic condition and was not available at the time of the prior final decision adjudicating the claimed psychiatric condition claimed as schizophrenia.  At least some of the evidence received since the final decisions is not redundant or cumulative of the evidence available at the time of the September 1982 Board decision.

Notably, the Veteran has essentially attested as to a continuity of psychiatric symptoms after service.  The new evidence includes material evidence of a psychiatric diagnosis, though as discussed in the section below, the reports are not all supportive of the Veteran's claim with respect to the unestablished facts regarding the question of nexus.  

Since the final decision in September 1982,  the Veteran has continued to complain of current symptomatology associated with the claimed psychiatric condition.  The Veteran is certainly competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or he has personal knowledge).  

Those reports by the Veteran are presumed credible for the purposes of reopening the claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  See Justus, 3 Vet. App. at 513.  Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding the claim on appeal, given the Veteran's reports of continuity of symptoms, and the medical evidence of the present psychiatric condition. 

In sum, as discussed further below, at least some of the additional evidence received since the last final decision relates to unestablished facts necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a present psychiatric disability that is etiologically related to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denials of the claims, and raises a reasonable possibility of substantiating each of the claims on appeal.  Id.  As such, the claim on appeal for service connection for a psychiatric disorder is reopened, and will next be adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

In his statements, the Veteran essentially maintains that service connection for a psychiatric disability of schizophrenia is warranted because since service he has had chronic problems associated with that psychiatric disability, comorbid with his service-connected headaches, and related to the same head injury in service as which caused the headaches.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The service treatment records show that the Veteran was seen a number of times in service for headaches associated with a head injury during basic training.  During an early treatment visit in June 1966, the Veteran was seen in neurology and was being treated for headaches.  The treatment note recorded that the Veteran's sick call slip read "...headaches... dizziness...spells of madness...".  

An August 1966 service clinic note shows that when the Veteran was seen he had recurrent history of blackout spells.  At that time the provider noted that the Veteran did not appear to have followed through with a recommendation for mental health clinic treatment.  The provider recommended the Veteran for treatment at the mental health clinic.  An April 1967 service treatment note shows that the Veteran reported that he had been hit on the back of the head with a foot locker during basic training, and had had headaches and pain in the back of the head since then.  

At the March 1968 expiration of term of service examination, the Veteran reported that he had had frequent or severe headaches.

VA and private treatment records in the early 1970s show that the Veteran was seen for complaints of headaches, dizziness, and psychiatric complaints he had had since 1966, associated with trauma to the occipital area in 1966.  These treatment records show psychiatric diagnoses including borderline schizophrenic reaction and psychophysiological reaction associated with the musculoskeletal system, 

A private psychiatric report in July 1974 shows that the Veteran's treating psychiatrist opined that the Veteran was functioning normally until service when he suffered an accident that obviously precipitated a series of psychiatric symptoms that developed into a psychotic reaction.  

In a September 1974 psychiatric report addendum, that psychiatrist reported on further evaluation of the Veteran.  The psychiatrist concluded that the Veteran was experiencing an acute schizophrenic reaction, paranoid type, with antisocial and aggressive behavior.  He noted that a review of the Veteran's past history showed that the Veteran was living a healthy, physical, and mental life before service, with excellent performance in his professional life.  The psychiatrist noted that while serving in the Army, the Veteran suffered an accident and then developed severe headaches, many somatic complaints, anxiety, a state of invalidism and isolation, and other psychiatric-related symptoms and impairment.  The psychiatrist opined that the Veteran's schizophrenic reaction, paranoid type, was precipitated and aggravated by the head injury accident during service.

VA hospital records show that the Veteran was hospitalized for about one month from March to April 1975 for psychiatric symptoms and also complaints of headaches and irritability.  The treatment report noted that a few days prior to the admission the Veteran started with bizarre behavior, aggressiveness toward family and neighbors, ideas of reference, persecution and with perceptual disorders.  During hospitalization the Veteran manifested certain psychiatric symptomatology, and was diagnosed with schizophrenia, undifferentiated type.  Subsequent private treatment records in the 1970s show diagnoses including chronic schizophrenia.  

The report of a VA psychiatric examination in January 1979 shows that the Veteran had been receiving psychiatric care at the VA mental hygiene clinic since 1975.  The Veteran reported complaints including of constant throbbing generalized headaches, depressive feelings, suicidal thoughts, and other psychiatric-related complaints.  After examination the report concluded with an impression of chronic schizophrenia with history of previous acute breakdowns, at present under partial control of acute symptomatology with features of schizoaffective type. 

A March 2002 private psychiatric evaluation concludes with a diagnosis of paranoid schizophrenia.

During a January 2005 examination the examiner diagnosed the Veteran as having schizophrenia, residual type.  The examiner opined that there was no evidence of the Veteran having had a psychotic episode or of a diagnosis of schizophrenia during active service or within a year after discharge.  The examiner stated that the onset of the Veteran's schizophrenia was in 1974 when the Veteran was diagnosed, and he had his only psychiatric hospitalization in 1975.  The examiner opined that the Veteran's schizophrenia was not related to service. 

Based on a review of the evidence, the Board finds that service connection is warranted for a psychiatric disability of schizophrenia.  In reaching this determination, the Board finds the Veteran's report of having related psychiatric problems since service, along with severe headache symptomatology, both competent and credible.  With respect to the latter assessment, note that service connection was established for the post trauma headaches and that the Veteran was diagnosed during service as having a head injury and this was associated with "spells of madness."

The Board finds the early treatment records in the 1970s, some of which contain opinions linking the diagnosis of schizophrenia to service, to be highly probative.  These opinions are based on several psychiatric evaluations by a treating psychiatrist  familiar with the Veteran's history since service only a few years before.  Based on examination and review of that history the psychiatrist linked the Veteran's diagnosis to the head injury shown in service and also linked to significant headache symptomatology shown throughout service and thereafter.  Though there was not an abundance of reported complaints of psychiatric problems in service, there are some notations showing that providers felt the Veteran should be seen by mental health providers, and that the Veteran had periods of what was described as "madness."

The Board finds the only negative evidence, that is, the January 2005 VA examination report, is of limited probative value.  This is because the examiner based his opinion on an inaccurate premise, in part that "there was no evidence in the claims folder and clinical history of a psychotic episode or of a diagnosis of schizophrenia when the Veteran was in active service..."  First, there need not be a psychotic episode or a diagnosis of schizophrenia during active service, for a later diagnosis of a psychiatric disorder to be shown to be related to an injury or disease otherwise in service.  Ultimately, there was evidence of psychiatric problems in service as reflected in the opinions that the Veteran should be referred to the mental health clinic, and again the indication by service treatment providers that the Veteran had spells of madness.

Thus the January 2005 VA examination report is of limited probative value because the examiner focused on the lack of medical evidence documenting psychiatric symptoms in service, rather than the competent and credible report of a continuity of psychiatric problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  

In light of the foregoing, the Board finds that service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


